Exhibit 10.30

 

MANAGEMENT COMPENSATION AGREEMENT

 

between

 

NORTHWEST AIRLINES, INC.

 

and

 

ANDREW C. ROBERTS

 

dated as of

 

April 17, 2002

 

--------------------------------------------------------------------------------


 

MANAGEMENT COMPENSATION AGREEMENT

 

MANAGEMENT COMPENSATION AGREEMENT made as of the 17th day of April, 2002 between
Northwest Airlines, Inc., a Minnesota corporation (the “Company”) and Andrew C.
Roberts (the “Executive”).

 

PREAMBLE

 

The Company and Executive hereby desire to enter into a Management Compensation
Agreement dated as of April 17, 2002.

 

1.               Terms of Employment.

 

1.1                                 Employment.  The Company agrees to continue
to employ Executive, and Executive agrees to continue to serve the Company, on
the terms and conditions set forth herein.

 

1.2                                 Position and Duties.  During the term of
Executive’s employment hereunder, Executive shall continue to have his title,
powers and duties as on the Effective Date or such other powers and duties as
may from time to time be prescribed by the Company, provided that such powers
and duties are consistent with or represent a promotion from Executive’s powers
and duties as of the Effective Date, unless otherwise consented to in writing by
Executive; provided, however, that as long as Executive retains a substantial
portion of his then current oversight responsibility, the Company shall be
permitted to transfer a portion of Executive’s oversight responsibility without
the consent of Executive.  Executive shall devote substantially all his working
time and effort to the business and affairs of the Company and its affiliates.

 

2.               Compensation.

 

2.1                                 Base Salary.  Executive’s Base Salary shall
be his base salary in effect on the Effective Date, as increased thereafter by
the Company.  Executive’s Base Salary in effect from time to time may only be
reduced in connection with a base wage reduction for salaried employees of the
Company, by an amount not to exceed 20% of Base Salary in effect on the date of
such wage reduction.  For purposes of calculating any other payments or benefits
hereunder (except as specified in Section 2.4) any reductions in Base Salary
shall be disregarded.  Executive’s Base Salary shall be payable in accordance
with the Company’s payroll policies.

 

2.2                                 Bonus.  Executive shall be entitled to
participate in the Company’s Key Employee Annual Cash Incentive Plan (the
“KEACIP”) or any successor annual bonus plan, the terms and conditions of which
shall be established by the Board from time to time.

 

2.3                                 Expenses.  During the term of Executive’s
employment hereunder, Executive shall be entitled to receive prompt
reimbursements for all reasonable expenses incurred in performing services
hereunder, provided that Executive properly accounts therefor in accordance with
Company policy.

 

2.4                                 Compensation and Benefit Programs of the
Company.  Except as set forth below, Executive shall continue while employed
hereunder to participate in the Company’s

 

--------------------------------------------------------------------------------


 

employee compensation and benefit programs (or any successor programs) at levels
in effect on the Effective Date.  Exceptions to the preceding sentence are:

 

(A)                                  AMOUNTS PAYABLE TO EXECUTIVE UNDER THE
COMPANY’S BENEFIT PROGRAMS MAY BE REDUCED TO REFLECT A BENEFIT REDUCTION FOR
SALARIED EMPLOYEES OF THE COMPANY, IN THE SAME MANNER THAT SALARIED EMPLOYEES
ARE GENERALLY AFFECTED BY SUCH REDUCTION.

 

(B)                                 EXECUTIVE SHALL NOT PARTICIPATE IN ANY
SEVERANCE PAY PLAN OR ANNUAL BONUS PLAN MAINTAINED BY THE COMPANY EXCEPT TO THE
EXTENT NECESSARY TO RECEIVE ANY SEVERANCE OR BONUS PAYMENTS SPECIFICALLY
PROVIDED FOR HEREUNDER.

 

3.               Airline Pass.

 

Subject to Executive’s continued employment with the Company through
September 30, 2005 or if Executive’s employment hereunder is terminated by the
Company other than for Cause prior to such date, Executive shall be entitled to
receive upon termination of employment lifetime airline pass privileges for the
personal use of Executive and his or her spouse or registered domestic partner
and dependent children so long as spouses, registered domestic partners and
dependent children of employees generally are eligible for nonrevenue travel
pursuant to the Company’s pass policies (hereinafter, “Eligible Individuals”). 
Such airline pass privileges (the “Airline Pass”) shall entitle Executive and
Eligible Individuals to travel on regularly scheduled Northwest domestic and
international flights, subject to all charges and fees then applicable to active
management employees of the Company and their dependents and pursuant to the
Company’s pass policies in effect from time to time, with boarding priority of
(i) F-1 or the equivalent thereof for ten (10) years from and after the date
such pass is issued, (ii) Y-1/F-2 or the equivalent thereof for the next
succeeding ten (10) years, and (iii) 2-R or the equivalent thereof after the
aggregate twenty-year period described in clauses (i) and (ii) above.  Executive
shall be responsible for any personal income tax liability arising from such
pass travel.  Notwithstanding the foregoing, all benefits under this Section 3
shall immediately and permanently cease in the event Executive violates the
Company’s pass policies in connection with such travel and/or in the event that
Executive is or becomes, at any time thereafter, an employee of any of the top
five airlines in the United States (other than the Company) ranked by revenue
passenger miles.

 

4.               Termination of Employment.

 

4.1                                 Upon Death.  Executive’s employment
hereunder shall terminate upon his death.

 

4.2                                 By the Company.  The Company may terminate
Executive’s employment hereunder at any time with or without Cause.

 

4.3                                 By the Executive.  Executive may terminate
his employment hereunder at any time for any reason.

 

4.4                                 Notice of Termination, Payments.  Any
termination of Executive’s employment hereunder (other than by death) shall be
communicated by thirty (30) days’ advance written Notice of Termination by the
terminating party to the other party to this Agreement;

 

2

--------------------------------------------------------------------------------


 

provided that no advance Notice of Termination of Executive for Cause by the
Company is required.

 

5.                                       Payments in the Event of Termination of
Employment.

 

5.1                                 Payments in the Event of Termination by the
Company for Cause or Voluntary Termination by Executive.  If Executive’s
employment hereunder is terminated by the Company for Cause, as a result of
death or Disability or by Executive other than for Good Reason, the Company
shall pay Executive (a) his accrued and unpaid Base Salary through the Date of
Termination and (b) any vested or accrued and unpaid payments, rights or
benefits Executive may be otherwise entitled to receive pursuant to the terms of
any written retirement, pension or other employee benefit or compensation plan
maintained by the Company at the time or times provided therein.

 

5.2                                 Payments in the Event of Any Other
Termination of Employment.  If Executive’s employment hereunder is terminated by
the Company other than for Cause, or by Executive for Good Reason:

 

(A)  THE COMPANY SHALL PAY EXECUTIVE (I) HIS ACCRUED AND UNPAID BASE SALARY
THROUGH THE DATE OF TERMINATION, (II) ANY BONUS UNDER THE KEY EMPLOYEE CASH
INCENTIVE BONUS PROGRAM, OR ANY SUCCESSOR ANNUAL BONUS PLAN, (THE “INCENTIVE
BONUS”) FOR ANY CALENDAR YEAR ENDED BEFORE THE DATE OF TERMINATION, (III) A PRO
RATA SHARE (BASED ON DAYS EMPLOYED DURING THE APPLICABLE YEAR) OF THE INCENTIVE
BONUS EXECUTIVE WOULD OTHERWISE HAVE RECEIVED WITH RESPECT TO THE YEAR IN WHICH
THE DATE OF TERMINATION OCCURS, PAYABLE AT THE TIME THE INCENTIVE BONUS WOULD
OTHERWISE BE PAYABLE TO EXECUTIVE; PROVIDED, HOWEVER, THAT 100% OF THE INCENTIVE
BONUS SHALL BE DETERMINED SOLELY WITH REFERENCE TO THE FINANCIAL PERFORMANCE OF
THE COMPANY FOR THE YEAR (BASED ON THE GOALS PREVIOUSLY ESTABLISHED WITH RESPECT
THERETO) (RATHER THAN A PORTION OF THE INCENTIVE BONUS DETERMINED ON THE BASIS
OF INDIVIDUAL PERFORMANCE); PROVIDED, FURTHER, IN THE EVENT THAT COMPANY’S
PERFORMANCE EXCEEDS 100% OF THE FINANCIAL PERFORMANCE TARGET FOR THE YEAR, THAT
PORTION OF THE INCENTIVE BONUS THAT WOULD HAVE, BUT FOR THIS SECTION 5.2(A),
RELATED TO THE ACHIEVEMENT OF THE INDIVIDUAL PERFORMANCE TARGET SHALL BE 100%
AND (IV) ANY VESTED OR ACCRUED AND UNPAID PAYMENTS, RIGHTS OR BENEFITS EXECUTIVE
MAY BE OTHERWISE ENTITLED TO RECEIVE PURSUANT TO THE TERMS OF ANY WRITTEN
RETIREMENT, PENSION OR OTHER EMPLOYEE BENEFIT OR COMPENSATION PLAN MAINTAINED BY
THE COMPANY AT THE TIME OR TIMES PROVIDED THEREIN.

 

(B)  IN ADDITION TO THE COMPENSATION AND BENEFITS DESCRIBED IN SECTION 5.2(A):

 

(I)                                     THE COMPANY SHALL PAY EXECUTIVE, NO
LATER THAN THIRTY (30) DAYS FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT, A
LUMP SUM AMOUNT EQUAL TO TWO (2) TIMES THE SUM OF (I) EXECUTIVE’S ANNUAL BASE
SALARY AND (II) THE TARGET INCENTIVE BONUS FOR EXECUTIVE WITH RESPECT TO THE
YEAR IN WHICH THE DATE OF TERMINATION OCCURS (OR IF NO TARGET HAS BEEN SET FOR
THAT YEAR, THE TARGET INCENTIVE BONUS FOR THE IMMEDIATELY PRECEDING YEAR).

 

(ii)                                  With regard to group life insurance and
group medical and dental insurance, until the earlier of the fourth anniversary
of Executive’s Date of

 

3

--------------------------------------------------------------------------------


 

Termination or the date Executive is employed by a new employer, Executive, his
dependents, beneficiaries and estate shall be entitled to all benefits under
such group life insurance and group medical and dental insurance as if Executive
were still employed by the Company hereunder during such period.

 

(C)  EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS SECTION 5.2 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, AND
NO SUCH PAYMENT SHALL BE OFFSET OR REDUCED AS A RESULT OF EXECUTIVE OBTAINING
NEW EMPLOYMENT.

 

(D)  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS AGREEMENT, THE
COMPANY’S OBLIGATION REGARDING THE PAYMENTS AND INSURANCE CONTINUATION PROVIDED
FOR IN SECTIONS 5.2(A)(III) AND 5.2(B)(I) AND (II) IS EXPRESSLY CONDITIONED UPON
THE EXECUTION, DELIVERY AND NON-REVOCATION OF A GENERAL RELEASE IN THE FORM
ATTACHED HERETO AS ATTACHMENT A.

 

5.3                                 Board/Committee Resignation.  Executive’s
termination of employment for any reason, shall constitute, as of the date of
such termination and to the extent applicable, a resignation as an officer of
the Company and a resignation from the Board (and any committees thereof) and
the Board of Directors (and any committees thereof) of any of the Company’s
affiliates and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which the Company or
any affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as the Company’s or such affiliate’s
designee or other representative.

 

6.               Confidentiality; Non-Compete; Non-Solicitation;
Nondisparagement.

 

While employed by the Company and thereafter, Executive shall not disclose any
Confidential Information either directly or indirectly, to anyone (other than
appropriate Company employees and advisors), or use such information for his own
account, or for the account of any other person or entity, without the prior
written consent of the Company or except as required by law.  This
confidentiality covenant has no temporal or geographical restriction.  For
purposes of this Agreement, “Confidential Information” shall mean all non-public
information respecting the Company’s business, including, but not limited to,
its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, financing plans and
the terms and provisions of this Agreement, but excluding information that is,
or becomes, available to the public (unless such availability occurs through an
unauthorized act on the part of the Executive).  Upon termination of this
Agreement, Executive shall promptly supply to the Company all property and any
other tangible product or document that has been produced by, received by or
otherwise submitted to Executive during or prior to his term of employment, and
shall not retain any copies thereof.

 

Executive acknowledges that his services are of special, unique and
extraordinary value to the Company.  Accordingly, Executive shall not at any
time prior to the first anniversary of the Date of Termination (i) become an
employee, consultant, officer, partner or director of any air carrier which
competes with the Company (or any of its affiliates) or (ii) whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business

 

4

--------------------------------------------------------------------------------


 

entity or other organization whatsoever, directly or indirectly solicit or
encourage any employee of the Company or its affiliates to leave the employment
of the Company or its affiliates.

 

While employed by the Company and thereafter, Executive agrees not to make any
untruthful or disparaging statements, written or oral, about the Company, its
affiliates, their predecessors or successors or any of their past and present
officers, directors, stockholders, partners, members, agents and employees or
the Company’s business practices, operations or personnel policies and practices
to any of the Company’s customers, clients, competitors, suppliers, investors,
directors, consultants, employees, former employees, or the press or other media
in any country.

 

Executive agrees that any breach of the terms of this Section 6 would result in
irreparable injury and damage for which there would be no adequate remedy at
law, and that, in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach or threatened breach, without having to prove damages, in addition
to any other remedies to which the Company may be entitled at law or in equity.
Executive further agrees that the provisions of the covenant not to compete are
reasonable.  Should a court determine, however, that any provision of the
covenant not to compete is unreasonable, either in period of time, geographical
area, or otherwise, the parties hereto agree that the covenant should be
interpreted and enforced to the maximum extent which such court deems
reasonable.  The provisions of this Section 6 shall survive any termination of
this Agreement and Executive’s term of employment.  The existence of any claim
or cause of action or otherwise, shall not constitute a defense to the
enforcement of the covenants and agreements of this Section 6.

 

7.               Successors and Assigns.

 


(A)  THIS AGREEMENT SHALL BIND ANY SUCCESSOR TO THE COMPANY, WHETHER BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE OBLIGATED UNDER THIS AGREEMENT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


 


(B)  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT AND
ALL RIGHTS OF EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY, EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTES, DEVISES AND LEGATEES.

 

8.               Term.

 

The term of this Agreement shall commence on the Effective Date and end upon the
Executive’s termination of employment.  The rights and obligations of the
Company and Executive shall survive the termination of this Agreement to the
fullest extent necessary to give effect to the terms hereof.

 

9.               Notices.

 

Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered to and mailed
by United States mail, addressed:

 

5

--------------------------------------------------------------------------------


 

(A)  IF TO EXECUTIVE, TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO, AND

 

(B)  IF TO THE COMPANY, C/O NORTHWEST AIRLINES, INC., 2700 LONE OAK PARKWAY,
EAGAN, MINNESOTA 55121, ATTENTION:  GENERAL COUNSEL,

 

or, in each case, to such other address as may have been furnished in writing.

 

10.         Withholding.

 

All payments required to be made by the Company hereunder shall be subject to
the withholding and/or deduction of such amounts as are required to be withheld
or deducted pursuant to any applicable law or regulation.  The Company shall
have the right and is hereby authorized to withhold or deduct from any
compensation or other amount owing to Executive, applicable withholding taxes
and deductions and to take such action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes or deductions.

 

11.         Certain Defined Terms.

 

As used herein, the following terms have the following meanings:

 

“Agreement” shall mean this Management Compensation Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
herewith.

 

“Base Salary” shall mean the salary of the Executive in effect from time to time
under Section 2.1.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean with respect to termination by the Company of Executive’s
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to the Company, (iii) material breach (other than as a result
of a Disability) by Executive of Executive’s obligations under this Agreement
which action was (a) undertaken without a reasonable belief that the action was
in the best interests of the Company and (b) not remedied within a reasonable
period of time after receipt of written notice from the Company specifying the
alleged breach, (iv) Executive’s conviction of, or plea of nolo contendere to, a
crime constituting (a) a felony under the laws of any country, the United States
or any state thereof or (b) a misdemeanor involving moral turpitude or (v) a
material breach of (a) the Company’s Code of Business Conduct or (b) the
provisions of this Agreement.

 

“Date of Termination” shall mean, with respect to Executive, the date of
termination of Executive’s employment hereunder after the notice period provided
by Section 4.4.

 

“Disability” shall mean Executive’s physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that

 

6

--------------------------------------------------------------------------------


 

such condition will be permanent and continuous during the remainder of
Executive’s life or is likely to be of at least three (3) years duration.

 

“Effective Date” shall mean April 17, 2002.

 

“Good Reason” shall mean with respect to an Executive, any one or more of the
following:

 

(A)                                  A MATERIAL REDUCTION IN EXECUTIVE’S BASE
SALARY OR LEVEL OF TARGET BONUS UNDER THE KEACIP OR ANY SUCCESSOR BONUS PLAN
(EXCEPT AS PERMITTED HEREUNDER);

 

(B)                                 EXCEPT AS OTHERWISE PROVIDED IN SECTION 1.2,
ANY SUBSTANTIAL AND SUSTAINED DIMINUTION IN EXECUTIVE’S AUTHORITY OR
RESPONSIBILITIES HEREUNDER;

 

(C)                                  THE RELOCATION OF THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES TO A LOCATION OUTSIDE THE MINNEAPOLIS-ST. PAUL METROPOLITAN
AREA;

 

(D)                                 A FAILURE BY THE COMPANY TO COMPLY WITH ANY
PROVISION OF THIS AGREEMENT;

 

provided, however, that the foregoing events shall constitute Good Reason only
if the Company fails to cure such event within thirty (30) days after receipt
from Executive of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

 

In order for Executive’s termination of his employment to be considered for Good
Reason, such termination must occur within one (1) year after the event giving
rise to such Good Reason.  Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

 

“Notice of Termination” shall mean a notice specifying the Date of Termination.

 

12.         Executive Representation.

 

Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

13.         Amendment.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and an authorized officer of the Company.

 

7

--------------------------------------------------------------------------------


 

14.         Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota, without regard to
principles of conflicts of laws.

 

15.         Validity.

 

THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

16.         Arbitration.

 

Except as otherwise provided in Section 17 of this Agreement, all disputes and
controversies arising from or in conjunction with Executive’s employment with,
or any termination from, the Company and all disputes and controversies arising
under or in connection with this Agreement (except claims for vested benefits
brought under ERISA) shall be settled by mandatory arbitration conducted before
one arbitrator having knowledge of employment law in accordance with the rules
for expedited resolution of employment disputes of the American Arbitration
Association then in effect.  The arbitration shall be held in the
Minneapolis/St. Paul metropolitan area at a location selected by the Company. 
The determination of the arbitrator shall be made within thirty (30) days
following the close of the hearing on any dispute or controversy and shall be
final and binding on the parties.  The parties hereby waive their right to a
trial of any and all claims arising out of this Agreement or breach of this
Agreement.  All costs and expenses incurred in connection with any arbitration
including, without limitation, arbitrator and attorney’s fees, shall be paid by
the nonprevailing party in the arbitration unless the arbitrator determines that
such expenses must be otherwise allocated under applicable law to maintain the
validity of this Section 16.

 

17.         Specific Performance.

 

Notwithstanding Section 16 of this Agreement, if Executive breaches or threatens
to commit a breach of Section 6 of this Agreement, the Company shall have the
right to specific performance (i.e., the right and remedy to have the terms and
conditions of Section 6 specifically enforced by any court of competent
jurisdiction), it being agreed that any breach or threatened breach of Section 6
would cause irreparable injury and that money damages may not provide an
adequate remedy.

 

18.         Cooperation.

 

Executive shall provide his reasonable cooperation in connection with any
investigation, action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  This provision shall survive any termination of this Agreement.

 

8

--------------------------------------------------------------------------------


 

19.         Compensation Limitation.

 

Notwithstanding the foregoing, Executive and the Company agree that (i) to the
extent permitted by the Air Transportation Safety and System Stabilization Act
(the “Act”) any payments or benefits payable to Executive under this Agreement
(including, without limitation, payments under Sections 2 and 5 hereof) or
pursuant to any other compensation or benefit plan of the Company or other
arrangement between the Company and Executive that do not comply with the Act
shall be deferred until such payments or benefits may be paid under the Act, and
(ii) to the extent the Act does not permit the deferral of any such payments or
benefits, the maximum compensation and/or severance Executive may receive from
the Company under this Agreement or any other compensation or benefit plan of
the Company or other arrangement between the Company and Executive will not
exceed the amount allowed under the Act.

 

20.         Entire Agreement.

 

This Agreement, together with the Release, any award agreement between the
Company and Executive entered into pursuant to the Company’s stock incentive
plans, and the Company’s employee benefit plans in which Executive will continue
to participate as provided in this Agreement, contain the entire understanding
between the Company and Executive with respect to Executive’s employment with
the Company and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and Executive
with respect to Executive’s employment.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

/s/

Richard H. Anderson

 

 

 

 

Richard H. Anderson

 

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Andrew C. Roberts

 

 

 

Andrew C. Roberts

 

 

Senior Vice President—Technical

 

 

Operations

 

9

--------------------------------------------------------------------------------